Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 24, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  162041                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  RONALD TINSLEY, VAN BUREN STEEL,                                                                     Elizabeth M. Welch,
  INC., and VAN BUREN PROPERTIES OF                                                                                  Justices
  MICHIGAN, LLC,
              Plaintiffs-Appellants,
  v                                                                SC: 162041
                                                                   COA: 349354
                                                                   Wayne CC: 18-011537-NM
  NORMAN YATOOMA and NORMAN
  YATOOMA & ASSOCIATES, PC,
          Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 13, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 24, 2021
           a0317
                                                                              Clerk